DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 27, 2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 5-10 and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 20150092950 A1).

With respect to claim 1, Kim discloses a remote conversation method comprising:
performing near-end side sound collection processing to collect a sound on a near-end side and generate a sound collection signal (Par.[0043] headset #240 collects a Near-End Audio signal Sn(n) #252); 
performing near-end side filter processing to adjust the sound collection signal using transfer characteristics of a far-end side by (Par.[0044][0047] Near-End Audio signal #252 is adjusted using reverberation parameters #260 that represent a transfer characteristic of the Far-End Side): 
adjusting a filter coefficient on the near-end side to offset a difference between transfer characteristics of the near-end side and the transfer characteristics of the far-end side arising from differences in physical arrangements of at least one speaker and at least one microphone on the near-end side and at least one microphone and at least one speaker on the far-end side (Par.[0054-0055] sidetone generator #220 adjusts a filter coefficient of filter #320 using the reverberation parameters #260 to “offset a difference” of transfer/reverberation characteristics between the near and far ends); and 
adjusting the sound collection signal of the near-end side by performing a convolution operation using the adjusted filter coefficient (Par.[0055] filter #320 convolves the impulse response hf(n) with the amplified near end signal #330); and 
Par.[0051-0052] headset #240 outputs a combination of the Far-End signal #250 and the adjusted Near-End Signal #252, as combined signal #254).

With respect to claim 2, Kim discloses the remote conversation method according to claim 1, further comprising performing transfer characteristics obtaining processing to obtain the transfer characteristics of the far-end side (Par.[0044] reverb detector #210 detects and models reverberation from the Far-End side).

With respect to claim 3, Kim discloses the remote conversation method according to claim 2, wherein the transfer characteristics obtaining processing obtains the transfer characteristics sequentially, and wherein the near-end side filter processing adjusts the sound collection signal using the transfer characteristics obtained sequentially (Par.[0015] the apparatus and method may be performed by a digital processor, thereby sequentially sampling and processing the near-end side signal).

With respect to claim 5, Kim discloses the remote conversation method according to claim 1, wherein the near-end side filter processing reduces the sound collection signal based on the audio signal of the far-end side, which is diffracted from the speaker on the near-end side to a microphone on the near-end side, and outputs the reduced sound collection signal and a filter coefficient (Par.[0054] sidetone generator #220 reduces the near-end sound collection signal by applying gain “g” to provide a low level signal).

With respect to claim 6, Kim discloses a remote conversation method comprising:
performing far-end side sound emission processing to emit a sound collection signal of a near-end side with a speaker on a far-end side (Par.[0043] Near-End Audio Signal #252 is transmitted to the Far-End Side for sound emission); 
performing far-end side audio signal generation processing to collect a sound on the far-end side and generate an audio signal of the far-end side (Par.[0043] Far-End signals #250 are collected at the Far-End Side and transmitted to the Near-End Side); and 
performing far-end side filter processing to reduce the audio signal of the far-end side based on the sound collection signal of the near-end side, which is diffracted to a microphone on the far-end side, and output the reduced audio signal of the far-end side and a filter coefficient (Par.[0044][0047] Near-End Audio signal #252 is adjusted using reverberation parameters #260 that represent a transfer characteristic of the Far-End Side, where the Far-End side signal is output via Headset #240 and reverberation parameters #260 are output as a coefficient to Sidetone Generator #220, the device shown in figure 2 may be located at the Near-End and Far-End sides); 
adjusting the filter coefficient to offset a difference between transfer characteristics of the near-end side and the transfer characteristics of the far-end side arising from differences in physical arrangements of at least one speaker and at least one microphone on the near-end side and at least one microphone and at least one Par.[0054-0055] sidetone generator #220 adjusts a filter coefficient of filter #320 using the reverberation parameters #260 to “offset a difference” of transfer/reverberation characteristics between the near and far ends); and 
adjusting the sound collection signal of the near-end side by performing a convolution operation using the adjusted filter coefficient (Par.[0055] filter #320 convolves the impulse response hf(n) with the amplified near end signal #330).

With respect to claim 7, Kim discloses a remote conversation device comprising: one or more memories configured to store program instructions; and one or more processors configured to execute the stored program instructions (Par.[0090] “computer executable instructions”) to: 
generate a sound collection signal of a near-end side (Par.[0043] headset #240 collects a Near-End Audio signal Sn(n) #252); 
adjust the sound collection signal using transfer characteristics of a far-end side by (Par.[0044][0047] Near-End Audio signal #252 is adjusted using reverberation parameters #260 that represent a transfer characteristic of the Far-End Side): 
adjusting a filter coefficient on the near-end side to offset a difference between transfer characteristics of the near-end side and the transfer characteristics of the far- end side arising from differences in physical arrangements of at least one speaker and at least one microphone on the near-end side and at least one microphone and at least one speaker on the far-end side (Par.[0054-0055] sidetone generator #220 adjusts a filter coefficient of filter #320 using the reverberation parameters #260 to “offset a difference” of transfer/reverberation characteristics between the near and far ends); and 
Par.[0055] filter #320 convolves the impulse response hf(n) with the amplified near end signal #330); and
output the adjusted sound collection signal and an audio signal of the far-end side, which is different from the sound collection signal of the near-end side (Par.[0051-0052] headset #240 outputs a combination of the Far-End signal #250 and the adjusted Near-End Signal #252, as combined signal #254).

With respect to claim 8, Kim discloses a remote conversation device comprising:
a microphone on a near-end side configured to collect a sound on a near-end side and generate a sound collection signal (Par.[0043] headset #240 collects a Near-End Audio signal Sn(n) #252); 
a filter on the near-end side configured to adjust the sound collection signal using transfer characteristics of a far-end side by (Par.[0044][0047] Near-End Audio signal #252 is adjusted using reverberation parameters #260 that represent a transfer characteristic of the Far-End Side): 
adjusting a filter coefficient on the near-end side to offset a difference between transfer characteristics of the near-end side and the transfer characteristics of the far-end side arising from differences in physical arrangements of at least one speaker and at least one microphone on the near-end side and at least one microphone and at least one speaker on the far-end side (Par.[0054-0055] sidetone generator #220 adjusts a filter coefficient of filter #320 using the reverberation parameters #260 to “offset a difference” of transfer/reverberation characteristics between the near and far ends); and 
Par.[0055] filter #320 convolves the impulse response hf(n) with the amplified near end signal #330); and 
a speaker on the near-end side configured to emit the adjusted sound collection signal and an audio signal of the far-end side, which is different from the sound collection signal of the near-end side (Par.[0051-0052] headset #240 outputs a combination of the Far-End signal #250 and the adjusted Near-End Signal #252, as combined signal #254).

With respect to claim 9, Kim discloses the remote conversation device according to claim 7, wherein the one or more processors are configured to execute further stored program instructions to obtain the transfer characteristics of the far-end side (Par.[0044] reverb detector #210 detects and models reverberation from the Far-End side).

With respect to claim 10, Kim discloses the remote conversation device according to claim 9, wherein the transfer characteristics are obtained sequentially: and wherein the one or more processors are configured to execute further stored program instructions to adjust the sound collection signal using the transfer characteristics obtained sequentially (Par.[0015] the apparatus and method may be performed by a digital processor, thereby sequentially sampling and processing the near-end side signal).


Par.[0054] sidetone generator #220 reduces the near-end sound collection signal by applying gain “g” to provide a low level signal).

With respect to claim 13, Kim discloses a remote conversation device comprising: 
a speaker on a far-end side configured to emit a sound collection signal of a near-end side (Par.[0043] Near-End Audio Signal #252 is transmitted to the Far-End Side for sound emission);
 a microphone on the far-end side configured to collect a sound on the far-end side and generate an audio signal of the far-end side (Par.[0043] Far-End signals #250 are collected at the Far-End Side and transmitted to the Near-End Side); and 
a filter on the far-end side configured to reduce the audio signal of the far-end side based on the sound collection signal of the near-end side, which is diffracted to the microphone on the far-end side, and output the reduced audio signal of the far-end side and a filter coefficient (Par.[0044][0047] Near-End Audio signal #252 is adjusted using reverberation parameters #260 that represent a transfer characteristic of the Far-End Side, where the Far-End side signal is output via Headset #240 and reverberation parameters #260 are output as a coefficient to Sidetone Generator #220; the device shown in figure 2 may be located at the Near-End and Far-End sides); and 
a filter on the near-end side configured to adjust the sound collection signal of the near- end side using transfer characteristics of the far-end side by (Par.[0044][0047] Near-End Audio signal #252 is adjusted using reverberation parameters #260 that represent a transfer characteristic of the Far-End Side, where the Far-End side signal is output via Headset #240 and reverberation parameters #260 are output as a coefficient to Sidetone Generator #220): 
adjusting the filter coefficient to offset a difference between transfer characteristics of the near-end side and the transfer characteristics of the far-end side arising from differences in physical arrangements of at least one speaker and at least one microphone on the near-end side and at least one microphone and at least one speaker on the far-end side (Par.[0054-0055] sidetone generator #220 adjusts a filter coefficient of filter #320 using the reverberation parameters #260 to “offset a difference” of transfer/reverberation characteristics between the near and far ends); and 
adjusting the sound collection signal of the near-end side by performing a convolution operation using the adjusted filter coefficient (Par.[0055] filter #320 convolves the impulse response hf(n) with the amplified near end signal #330).

With respect to claim 14, Kim discloses a headset comprising the remote conversation device according to claim 8, wherein the speaker on the near-end side is a stereo speaker including a right speaker and a left speaker: and wherein the speaker on the near-end side and the microphone on the near-end side are fixed in a Par.[0043] headset #240 comprises right and left headphones with a microphone in a fixed relationship to the headphones).

With respect to claim 15, Kim discloses a remote conversation system comprising: the remote conversation device according to claim 8; and a far-end side conversation device that is disposed on the far-end side and configured to communicate with the remote conversation device (System of figure 1 comprises remote Far and Near-End devices configured to communicate via Network #130), the far-end side conversation device comprising: a speaker on the far-end side configured to emit the sound collection signal of the near-end side; a microphone on the far-end side configured to collect a sound on the far-end side and generate an audio signal of the far-end side; and a filter on the far-end side configured to reduce the audio signal of the far-end side based on the sound collection signal of the near-end side, which is diffracted from the speaker on the far-end side to the microphone on the far-end side, and output the reduced audio signal of the far-end side and a filter coefficient (Par.[0044][0047] Near-End Audio signal #252 is adjusted using reverberation parameters #260 that represent a transfer characteristic of the Far-End Side, where the Far-End side signal is output via Headset #240 and reverberation parameters #260 are output as a coefficient to Sidetone Generator #220; the device shown in figure 2 may be located at the Near-End and Far-End sides);.

With respect to claim 16, Kim discloses the remote conversation system according to claim 15, wherein the filter on the near-end side is configured to adjust the Par.[0055] filter #320 convolves the impulse response hf(n) with the amplified near end signal #330).

With respect to claim 17, Kim discloses the remote conversation system according to claim 15, wherein the far-end side conversation device is configured to transmit a pair of audio signals of the far-end side and the filter coefficient to the remote conversation device (Par.[0058] the filter coefficients #260 may be transmitted by the Far-End Device to the Near-End Device in the Embodiment shown in figure 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20150092950 A1) in view of Teutsch (US 20110311064 A1).

With respect to claim 18, Kim discloses the remote conversation system according to claim 15, wherein the speaker on the near-end side includes a first speaker and a second speaker; a pair of the first speaker and the second speaker configures a stereo speaker (Par.[0043]); however does not disclose expressly wherein the microphone on the far-end side includes a first microphone and a second microphone; a set of the first microphone and the second microphone configures a stereo microphone; the transfer characteristics corresponding to the first microphone are used for the sound collection signal to be emitted from the first speaker; and the transfer characteristics corresponding to the second microphone are used for the sound collection signal to be emitted from the second speaker.
Teutsch discloses wherein a speaker on the near-end side includes a first speaker and a second speaker (fig.7 #716,718); a pair of the first speaker and the second speaker configures a stereo speaker (Par.[0045]); the microphone on the far-end side includes a first microphone and a second microphone (fig.7 #706,708); a set of
the first microphone and the second microphone configures a stereo microphone (Par.[0045]); the transfer characteristics corresponding to the first microphone are used
for the sound collection signal to be emitted from the first speaker; and the transfer characteristics corresponding to the second microphone are used for the sound collection signal to be emitted from the second speaker (Par.[0045-0049)).

listener on the near-end.

With respect to claim 19, Kim discloses the remote conversation system according to claim 18, wherein the first speaker and the second speaker are disposed on opposite sides of a straight line extending in a vertical direction through a position of the microphone on the near-end side (Par.[0043 see fig 2 #240); however does not disclose expressly wherein the first microphone and the second microphone are disposed on opposite sides of a straight line extending in a vertical direction through a position of the speaker on the far-end side.
Teutsch discloses wherein the first speaker and the second speaker are disposed on opposite sides of a straight line extending in a vertical direction through a
position of the microphone on the near-end side: and wherein the first microphone and the second microphone are disposed on opposite sides of a straight line extending in a vertical direction through a position of the speaker on the far-end side (as shown in
figure 7, the speakers #716,718 and microphones #720, 722 are on opposite sides of an imaginary line extending through the position of a listener).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide stereophonic sound transmission in the communication system of Kim, as performed by Teutsch. The


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-10 and 12-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654